Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) The recitation “the calibration” is indefinite. It is unclear what aspect of the previously recited step of “calibrating at least one antennae port” this “calibration” is referring to. It is also unclear whether “the calibration” is in fact referring to the step of “calibrating” above, at all.  For example, “the calibration” may be referring to the final adjusted transmit power, or the power offset, which are two distinctively different aspects of the step of calibrating.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29,19,23-27,1,8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0245375 A1 to Li et al, in view of U.S. Patent Publication No. 2006/0199552 A1 to Blech et al.
As to claim 29, Li discloses An apparatus for wireless communications at a receiving device, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine a calibration gap for a user equipment (UE) based at least in part on an identifier for the UE (Fig. 8 and 13, paragraphs 60-64, 70-78, disclosing that a UE 1 for example [the recited apparatus, thus teaching the recited processor and memory above], for example, receiving from the base station 702 “D2D channel measurement periods” as shown in Fig. 8, where the period during which another specific UE 2 is scheduled to transmit a calibration signal teaching “calibration gap”, where each UE’s measurement/calibration gap/period is determined based on “identification value” assigned to the UE by the eNB/base station [paragraph 72 and Fig. 8]); 
receive a calibration signal from at least one antenna port of the UE during the calibration gap (Fig. 8 and 13, paragraphs 60-64, 70-78, disclosing that a UE 1 for example [the recited apparatus, thus teaching the recited processor and memory above], receiving from UE 2 a signal [“calibration signal”] during the “D2D channel measurement period” in which UE 2 is scheduled to transmit, as shown in Fig. 8, teaching this limitation); 
estimate communication parameters based at least in part on a received calibration signal (Fig. 8 and 13, paragraphs 60-64, 70-78, disclosing that a UE 1 for example [the recited apparatus, thus teaching the recited processor and memory above], receiving from UE 2 a signal [“calibration signal”] during the “D2D channel measurement period” in which UE 2 is scheduled to transmit, as shown in Fig. 8, and paragraph 78, teaching that the UE 1 would send a report to the eNB, where such report “may include one or more D2D channel measurements based on the signal [received from UE 2], where such reports may be “prioritized based on channel strength”, teaching this limitation).
Li does not appear to explicitly disclose estimate an actual transmit power for the at least one antenna port of the UE based at least in part on a receive power of the calibration signal; and indicate, to the UE, the estimated actual transmit power
Blech discloses estimate an actual transmit power for the at least one antenna port of the transmitter based at least in part on a receive power of the calibration signal; and indicate, to the transmitter, the estimated actual transmit power (Figs. 1 and 5, paragraphs 23-26, 59-64, disclosing that a “wireless transmitter 102 sends a wireless signal 112 that is received by host 104, which measures the power of wireless signal 112 [i.e., “based at least in part on a receive power of the calibration signal”]” and the host 104 “inform[s] wireless transmitter 102 via path 119 to increase or decrease its gain until the measured output power is at a desired level”, “if wireless signal 112 is not at a desired power level, 104 sends a signal via path 119 to transmitter 102”, such signal indicating to the transmitter information regarding the level of the estimated actual transmission power; further note paragraphs 60-61, disclosing that a transmitter 502 that sends a calibration signal 504 can “obtain current [signal strength] measurements [“estimated actual transmission power”] from a [receiver] 506” of the calibration signal, which the transmitter 502 uses to calibrate its transmission gain, further teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Blech’s teachings above, in combination with and/or modifying Li’s teachings of “estimate communication parameters based at least in part on a received calibration signal” and the observation that the UE in Li corresponds to Blech’s transmitter, to reject “estimate an actual transmit power for the at least one antenna port of the UE based at least in part on a receive power of the calibration signal; and indicate, to the UE, the estimated actual transmit power”, since both Li and Blech teach estimating communication parameters based on a received calibration signal and thus it would have been obvious applying Blech’s teaching of estimating the actual transmit power to the Li’s teaching of estimating communication parameters, to reject this limitation. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 19, see rejection for claim 29.
As to claim 23, Li and Blech teach the method as in the parent claim 19. 
Li discloses the UE as the transmitter (Fig. 8 and 13, paragraphs 60-64, 70-78, disclosing that a UE 1 for example [the recited apparatus, thus teaching the recited processor and memory above], for example, receiving from the base station 702 “D2D channel measurement periods” as shown in Fig. 8, where the period during which another specific UE 2 is scheduled to transmit a calibration signal, UE 2 teaching a UE as transmitter)
Li does not explicitly disclose wherein indicating the estimated actual transmit power comprises: transmitting, to the transmitter, an indication of the estimated actual transmit power.
Blech discloses wherein indicating the estimated actual transmit power comprises: transmitting, to the transmitter, an indication of the estimated actual transmit power. (Figs. 1 and 5, paragraphs 23-26, 59-64, disclosing that the host 104 [the receiver of the calibration signal] “inform[s] wireless transmitter 102 via path 119 to increase or decrease its gain until the measured output power is at a desired level”, “if wireless signal 112 is not at a desired power level, 104 sends a signal via path 119 to transmitter 102”, such signal indicating to the transmitter information regarding the level of the estimated actual transmission power; further note paragraphs 60-61, disclosing that a transmitter 502 that sends a calibration signal 504 can “obtain current [signal strength] measurements [“estimated actual transmission power”] from a [receiver] 506” of the calibration signal, which the transmitter 502 uses to calibrate its transmission gain, further teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Blech’s teachings above, in combination with and/or modifying Li’s teachings and the observation that the UE in Li corresponds to Blech’s transmitter, to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 24, Li and Blech teach the method as in the parent claim 19. 
Li discloses the UE as the transmitter (Fig. 8 and 13, paragraphs 60-64, 70-78, disclosing that a UE 1 for example [the recited apparatus, thus teaching the recited processor and memory above], for example, receiving from the base station 702 “D2D channel measurement periods” as shown in Fig. 8, where the period during which another specific UE 2 is scheduled to transmit a calibration signal, UE 2 teaching a UE as transmitter)
Li does not explicitly disclose further comprising: receiving, from the at least one antenna port of the transmitter, a signal calibrated based at least in part on the estimated actual transmit power.
Blech discloses receiving, from the at least one antenna port of the transmitter, a signal calibrated based at least in part on the estimated actual transmit power. (Figs. 1 and 5, paragraphs 23-26, 59-64, disclosing that the host 104 [the receiver of the calibration signal] “inform[s] wireless transmitter 102 via path 119 to increase or decrease its gain until the measured output power is at a desired level”, “if wireless signal 112 is not at a desired power level, 104 sends a signal via path 119 to transmitter 102”, such signal indicating to the transmitter information regarding the level of the estimated actual transmission power, thus teaching that the transmitter 102 will send a future, power-calibrated signal that is “calibrated based at least in part on the estimated actual transmit power”; further note paragraphs 60-61, disclosing that a transmitter 502 that sends a calibration signal 504 can “obtain current [signal strength] measurements [“estimated actual transmission power”] from a [receiver] 506” of the calibration signal, which the transmitter 502 uses to calibrate its transmission gain, further teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Blech’s teachings above, in combination with and/or modifying Li’s teachings and the observation that the UE in Li corresponds to Blech’s transmitter, to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 25, Li and Blech teach the method as in the parent claim 19. 
Li discloses the identifier for the UE that is the transmitter (Fig. 8 and 13, paragraphs 60-64, 70-78, where UE 2, for example, is identified by “01”)
Li does not explicitly disclose transmitting, to the transmitter, information on the transmitter.
Blech discloses transmitting, to the transmitter , information on the transmitter (Figs. 1 and 5, paragraphs 23-26, 59-64, disclosing that the host 104 [the receiver of the calibration signal] “inform[s] wireless transmitter 102 via path 119 to increase or decrease its gain until the measured output power is at a desired level”, “if wireless signal 112 is not at a desired power level, 104 sends a signal via path 119 to transmitter 102”, such signal teaching “transmitting, to the transmitter, information on the transmitter”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Blech’s teachings above, in combination with and/or modifying Li’s teachings and the observation that the UE in Li corresponds to Blech’s transmitter, to reject “transmitting, to the UE, the identifier for the UE”, since it would have been obvious to apply Blech’s step of transmitting to the UE’s identifier disclosed in Li. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 26, Li and Blech teach the method as in the parent claim 19. 
Li discloses wherein the receiving device comprises a different UE (Fig. 8 and 13, paragraphs 60-64, 70-78, disclosing that a UE 1 for example [the recited apparatus, thus teaching “a different UE”], for example, receiving from the base station 702 “D2D channel measurement periods” as shown in Fig. 8, where the period during which another specific UE 2 is scheduled to transmit a calibration signal, UE 2 teaching a UE as transmitter)
As to claim 27, Li discloses An apparatus for wireless communications at a user equipment UE, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
Receive, at the UE, an indication of an identifier for the UE (Fig. 8 and 13, paragraphs 60-64, 70-78, disclosing that a UE 1 for example [the recited “UE”, thus teaching the recited processor and memory above], for example, receiving from the base station 702 “D2D channel measurement periods” as shown in Fig. 8, where the period during which another specific UE 2 is scheduled to transmit a calibration signal teaching “calibration gap”, where each UE’s measurement/calibration gap/period is determined based on “identification value” assigned to the UE by the eNB/base station [paragraph 72 and Fig. 8]); 
Determine resources for a calibration gap based at least in part on the identifier Fig. 8 and 13, paragraphs 60-64, 70-78, disclosing that a UE 1 for example [the recited “UE”, thus teaching the recited processor and memory above], for example, receiving from the base station 702 “D2D channel measurement periods” as shown in Fig. 8, where the period during which another specific UE 2 is scheduled to transmit a calibration signal teaching “calibration gap”, where each UE’s measurement/calibration gap/period is determined based on “identification value” assigned to the UE by the eNB/base station [paragraph 72 and Fig. 8])
Li does not appear to explicitly disclose calibrate an antenna port of the UE; transmit, by the at least one antenna port, a signal using the calibration.
Blech discloses calibrate at least one antenna port of the transmitter during the calibration gap (Figs. 1, showing a transmitter 102 with an antenna port 102, and Fig. 5, paragraphs 23-26, 59-64, disclosing that a “wireless transmitter 102 sends a wireless signal 112 that is received by host 104, which measures the power of wireless signal 112 [i.e., “based at least in part on a receive power of the calibration signal”]” and the host 104 “inform[s] wireless transmitter 102 via path 119 to increase or decrease its gain until the measured output power is at a desired level”, “if wireless signal 112 is not at a desired power level, 104 sends a signal via path 119 to transmitter 102”, such signal indicating to the transmitter information regarding the level of the estimated actual transmission power and implementing a calibration process at the transmitter 102, specifically at the port at 110; further note paragraphs 60-61, disclosing that a transmitter 502 that sends a calibration signal 504 can “obtain current [signal strength] measurements [“estimated actual transmission power”] from a [receiver] 506” of the calibration signal, which the transmitter 502 uses to calibrate its transmission gain, further teaching this limitation);
transmit, by the at least one antenna port, a signal using the calibration . (Figs. 1 and 5, paragraphs 23-26, 59-64, disclosing that the host 104 [the receiver of the calibration signal] “inform[s] wireless transmitter 102 via path 119 to increase or decrease its gain until the measured output power is at a desired level”, “if wireless signal 112 is not at a desired power level, 104 sends a signal via path 119 to transmitter 102”, such signal indicating to the transmitter information regarding the level of the estimated actual transmission power, thus teaching that the transmitter 102 will send a future, power-calibrated signal that is calibrated based on the process disclosed in Figs. 1 and 5; further note paragraphs 60-61, disclosing that a transmitter 502 that sends a calibration signal 504 can “obtain current [signal strength] measurements [“estimated actual transmission power”] from a [receiver] 506” of the calibration signal, which the transmitter 502 uses to calibrate its transmission gain, further teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Blech’s teachings above, in combination with and/or modifying Li’s teachings. In particular, Blech’s teaching of calibration an antenna port of the transmitter and Li’s teaching of Calibrate the UE during the calibration gap are combinable to reject “Calibrate at least one antenna port of the UE during the calibration gap”, since both teachings relate to calibration of the UE during the calibration gap and Li’s UE corresponds to Blech’s transmitter. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 1, see rejection for claim 27.
As to claim 8, Li and Blech teach the method as in the parent claim 1. 
Blech discloses wherein calibrating the at least one antenna port comprises: transmitting, by the at least one antenna port, a calibration signal during the calibration gap. (Figs. 1, showing a transmitter 102 with an antenna port 102, and Fig. 5, paragraphs 23-26, 59-64, disclosing that a “wireless transmitter 102 sends a wireless signal 112 that is received by host 104, which measures the power of wireless signal 112” and the host 104 “inform[s] wireless transmitter 102 via path 119 to increase or decrease its gain until the measured output power is at a desired level”, “if wireless signal 112 is not at a desired power level, 104 sends a signal via path 119 to transmitter 102”, such signal 112 teaching calibration signal; further note paragraphs 60-61, disclosing that a transmitter 502 that sends a calibration signal 504 can “obtain current [signal strength] measurements [“estimated actual transmission power”] from a [receiver] 506” of the calibration signal, which the transmitter 502 uses to calibrate its transmission gain, further teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Blech’s teachings above, in combination with and/or modifying Li’s teachings. In particular, this is because both teachings relate to calibration of the UE during the calibration gap and Li’s UE corresponds to Blech’s transmitter. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 10, Li and Blech teach the method as in the parent claim 8. 
Blech discloses wherein calibrating the at least one antenna port further comprises: receiving, from another device, an indication of an estimated actual transmit power for the calibration signal; and adjusting the calibration for the at least one antenna port based at least in part on the estimated actual transmit power. (Figs. 1, showing a transmitter 102 with an antenna port 102, and Fig. 5, paragraphs 23-26, 59-64, disclosing that a “wireless transmitter 102 sends a wireless signal 112 that is received by host 104 [“another device”], which measures the power of wireless signal 112” and the host 104 “inform[s] wireless transmitter 102 via path 119 to increase or decrease its gain until the measured output power is at a desired level”, “if wireless signal 112 is not at a desired power level, 104 sends a signal [“A”] via path 119 to transmitter 102”, such signal 112 teaching calibration signal, and where signal A is “an indication of an estimated actual transmit power for the calibration signal”, teaching this limitation; further note paragraphs 60-61, disclosing that a transmitter 502 that sends a calibration signal 504 can “obtain current [signal strength] measurements [“estimated actual transmission power”] from a [receiver] 506” of the calibration signal, which the transmitter 502 uses to calibrate its transmission gain, further teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Blech’s teachings above, in combination with and/or modifying Li’s teachings. In particular, this is because both teachings relate to calibration of the UE during the calibration gap and Li’s UE corresponds to Blech’s transmitter. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 20,30,28,2,5,7,11-13,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0245375 A1 to Li et al, in view of U.S. Patent Publication No. 2006/0199552 A1 to Blech et al., further in view of 3GPP TSG-RAN WG4 Meeting #86, R4-1801799 (“3GPP”).
As to claim 20, Li and Blech teach the method as in the parent claim 19. 
3GPP discloses wherein the calibration gap comprises a PA calibration gap (1. Introduction and 2.)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 30, see rejection for claim 20.
As to claim 28, Li and Blech teach the method as in the parent claim 27. 
3GPP discloses wherein: the calibration gap comprises a power amplifier (PA) calibration gap; and the calibrating the at least one antenna port of the UE comprises calibrating power amplification for the at least one antenna port. (1. Introduction and 2.)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, see rejection for claim 28.
As to claim 5, Li and Blech teach the method as in the parent claim 1. 
3GPP discloses wherein determining the resources for the calibration gap comprises: determining a start offset for the calibration gap, wherein the start offset indicates an amount of time between a reference time and a start of the calibration gap. (2.2 Parameters, Fig. 2 PCG Scheduling example)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 7, Li and Blech teach the method as in the parent claim 1. 
3GPP discloses wherein the calibration gap is defined by one or more of a system frame number, a subframe index, or a symbol location. (2.2 Parameters, Fig. 2 PCG Scheduling example, depicting symbol locations of the calibration gap)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 11, Li and Blech teach the method as in the parent claim 1. 
3GPP discloses wherein the calibration gap comprises either a total calibration gap or a partial calibration gap. (2.2 Parameters, Fig. 1 PCG types, types 0 and 2 disclose partial cg and types 1 and 3 disclose total cg)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 12, Li and Blech teach the method as in the parent claim 11. 
3GPP discloses wherein the calibration gap comprises the total calibration gap, the method further comprising: refraining from transmitting or receiving a non-calibration signal using any other antenna port of the UE during the calibration gap. (2.2 Parameters, Fig. 1 PCG types, types 0 and 2 disclose partial cg and types 1 and 3 disclose total cg)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 13, Li and Blech teach the method as in the parent claim 11. 
3GPP discloses wherein the calibration gap comprises the partial calibration gap, the method further comprising: transmitting or receiving a non-calibration signal using at least one other antenna port of the UE during the calibration gap. (2.2 Parameters, Fig. 1 PCG types, types 0 and 2 disclose partial cg and types 1 and 3 disclose total cg)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 16, Li and Blech teach the method as in the parent claim 1. 
Li discloses transmitting to a base station information relating to the calibration gap (Fig. 8 and 13, paragraphs 60-64, 70-78, disclosing that a UE 1 for example [the recited “UE”, thus teaching the recited processor and memory above], transmitting to the eNB a measurement report of information obtained during the measurement gap);  
3GPP discloses determining one or more of a duration for the calibration gap or a periodicity for calibration gaps (2.2 parameters: “pcg can be configured with fixed periodicity”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim.  In particular, Li’s teaching of transmitting to a BS calibration gap related information can be applied to the one or more of a duration for the calibration gap or a periodicity for calibration gaps disclosed in 3GPP to reject “transmitting, to a base station, an indication of the determined one or more of the duration for the calibration gap or the periodicity for the calibration gaps”. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 17, Li and Blech teach the method as in the parent claim 1. 
3GPP discloses wherein: the calibration gap is determined further based at least in part on one or more of a duration of the calibration gap or a periodicity of calibration gaps; and one or more of the duration of the calibration gap or the periodicity of the calibration gaps are set to pre-configured values. (2.2 parameters: “pcg can be configured with fixed periodicity”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim.  This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 21,22,3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0245375 A1 to Li et al, in view of U.S. Patent Publication No. 2006/0199552 A1 to Blech et al., further in view of US Patent Publication No. 20160021694 A1 to Pan et al.
As to claim 21, Li and Blech teach the method as in the parent claim 19. 
Pan discloses wherein the identifier comprises a radio network temporary identifier (RNTI) for the UE. (paragraph 85: c-rnti).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Pan’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback/handshaking information to optimize allocation of communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction; Pan, paragraph 1-5).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 22, Li, Pan and Blech teach the method as in the parent claim 19. 
Pan discloses wherein the RNTI comprises a cell RNTI (C-RNTI). (paragraph 85: c-rnti).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Pan’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback/handshaking information to optimize allocation of communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction; Pan, paragraph 1-5).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 3 and 4, see rejections for claims 21 and 22

Claim 18,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0245375 A1 to Li et al, in view of U.S. Patent Publication No. 2006/0199552 A1 to Blech et al., further in view of US Patent Publication No. 2018/0220458 A1 to Ouchi et al.
As to claim 18, Li and Blech teach the method as in the parent claim 1. 
Ouchi discloses wherein the identifier comprises an international mobile subscriber identity (IMSI) for the UE (paragraph 348: IMSI).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Ouchi’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback/handshaking information to optimize allocation of communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction; Pan, paragraph 1-5; Ouchi, paragraph 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 6, Li and Blech teach the method as in the parent claim 5. 
Ouchi discloses wherein the reference time is a start time of a frame with a system frame number of zero. (paragraphs 41,74: system frame number 0).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Ouchi’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback/handshaking information to optimize allocation of communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction; Pan, paragraph 1-5; Ouchi, paragraph 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0245375 A1 to Li et al, in view of U.S. Patent Publication No. 2006/0199552 A1 to Blech et al., further in view of US Patent Publication No. 2011/0116364 A1 to Zhang et al.
As to claim 14, Li and Blech teach the method as in the parent claim 1. 
Li discloses determining an additional calibration gap based at least in part on the identifier (Fig. 8, disclosing multiple TX and RX calibration gaps for each UE); 
Li does not disclose identifying a collision between the additional calibration gap and a scheduled signal; and refraining from calibrating the at least one antenna port during the additional calibration gap based at least in part on the scheduled signal.
Zhang discloses identifying a collision between the additional calibration gap and a scheduled signal; and refraining from calibrating the at least one antenna port during the additional calibration gap based at least in part on the scheduled signal. (Fig. 3-4, paragraphs 80-83, disclosing canceling measurement gap), 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Zhang’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback/handshaking information to optimize allocation of communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction; Pan, paragraph 1-5; Ouchi, paragraph 1-14; Zhang, paragraphs 1-67).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0245375 A1 to Li et al, in view of U.S. Patent Publication No. 2006/0199552 A1 to Blech et al. and US Patent Publication No. 2011/0116364 A1 to Zhang et al., further in view of U.S. Patent Publication No. 20180220458 A1 to Ouchi et al.
As to claim 15, Li, Zhang and Blech teach the method as in the parent claim 14. 
Ouchi discloses wherein the scheduled signal comprises a synchronization signal block (SSB) signal. (paragraphs 412) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Ouchi’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback/handshaking information to optimize allocation of communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP, Introduction; Pan, paragraph 1-5; Ouchi, paragraph 1-14; Zhang, paragraphs 1-67).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0245375 A1 to Li et al, in view of U.S. Patent Publication No. 2006/0199552 A1 to Blech et al., further in view of 3GPP TSG-RAN WG4 Meeting #85, R4-1712882 (“3GPP II”).
As to claim 9, Li and Blech teach the method as in the parent claim 8. 
3GPP II discloses wherein calibrating the at least one antenna port further comprises: receiving, by at least one other antenna port of the UE, the calibration signal; identifying a receive power of the calibration signal received by the at least one other antenna port; estimating an actual transmit power based at least in part on the identified receive power; and adjusting the calibration for the at least one antenna port based at least in part on the estimated actual transmit power. (2. Discussion: “During the PCG the UE is allocated fewer UL resources such that it becomes possible for the UE to continue transmission to the gNB on one TX chain while utilizing the other chain in the calibration procedure.  While the calibration procedures themselves are up to UE implementation, the UE should be able to utilize any Ul signal or channel during this gap”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize 3GPP II’s teachings above, in combination with and/or modifying Blech and Li’s combined teachings to reject this claim. This is further at least because these references are in the same field of endeavor with regard to methods for using feedback information to optimize communication parameters, and the suggestion or motivation would have been to improve the effectiveness and efficiency of such feedback-based communication parameters configuration (Blech, paragraphs 1-8; Li, paragraphs 1-6; 3GPP II, Introduction).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463